EXHIBIT 10.5

 
MANAGEMENT AGREEMENT

 
              This Management Agreement is made as of the 4th day of March,
2009, by and among Eastern Point Communications, LLC, a Massachusetts limited
liability company (“Manager”), ubroadcast, inc., a Delaware corporation
(“UBCI”), and Britespot, Inc., a Nevada corporation (the “Company”) wholly owned
by UBCI.
 
 
 
WHEREAS, the Company has determined to establish a new division, Britespot
Telecommunications Sales Division (such new business division being referred to
herein as the “Business”), that is to become a wholesaler of minutes to
telecommunications companies, particularly within the VoIP industry segment; and
 
 
 
WHEREAS, the Company has determined that it would be in its best interest to
hire Manager, in order to assure itself of Manager’s business referrals as it
seeks to develop the Business; and
 
 
 
WHEREAS, Manager has extensive experience in the telecommunications industry and
is capable of providing management services on behalf of the Company as it seeks
to development the Business; and
 
 
 
WHEREAS, Manager agrees to be engaged and retained by the Company upon the terms
and conditions set forth herein; and

 
              NOW THEREFORE, in consideration of the mutual covenants herein
contained, it is agreed:

 
Article I — Establishment of Agency and Management Responsibility

 
              1.1         Exclusive Agency. The Company hereby appoints Manager
and Manager hereby accepts appointment on the terms and conditions hereinafter
provided as sole and exclusive management agent of the Company with respect to
the Business. It is agreed that this constitutes an agency coupled with an
interest.

 
Article II — Services to Be Performed by Manager

 
              2.1         Expense of the Business. Everything done by Manager
under the provisions of this Agreement shall be done as the agent of the
Company, and all obligations or expenses incurred hereunder shall be for the
account of, on behalf of and at the expense of the Business. All payments to be
made by Manager hereunder shall be reimbursed from funds deposited in an account
established pursuant to Section 3.2 hereof. Manager shall not be obligated to
make any advance to or for the account of the Business or to pay any sums,
except out of funds held in an account maintained under Section 3.2, nor shall
Manager be obligated to incur any liability or obligation for the account of the
Business without assurance that the necessary funds for the discharge thereof
will be provided. Nevertheless, Manager shall be reimbursed for expenses paid by
it in the course of performance of its duties hereunder upon invoice.

 
              2.2         Business Management. Manager will supervise and direct
the establishment and operation of the Business, in keeping with the objectives
of the Company. In performing hereunder, Manager agrees that it shall begin to
obtain purchase and sale contracts for wholesale telecommunications minutes for
the Business immediately upon the mutual execution of this Agreement and shall
use its commercially reasonable best efforts to obtain such purchase and sale
contracts throughout the term, including any renewal term, of this Agreement.
Manager hereby accepts such engagement and agrees to render such services
throughout the term of this Agreement. Manager agrees that it shall be
responsible for all expenses incurred in its performance hereunder. It is
further agreed that Manager shall have no authority to bind the Company or the
Business to any contract or obligation or to transact any business in the
Company’s for the Business’ name or on behalf of the Company or the Business, in
any manner, other than pursuant to this Agreement. The parties intend that
Manager shall perform its services required hereunder as an independent
contractor.

 
              2.3         Insurance. Manager shall cause to be placed and kept
in force all forms of insurance required by law or needed to protect adequately
the Company and Manager. All insurance coverage shall be placed with such
companies, in such amounts, and with such beneficial interest appearing therein,
as shall be reasonable and prudent and within the discretion of Manager. Manager
shall promptly investigate and make a full and timely written report to the
insurance company as to all accidents and claims for damages relating to the
Company. All such reports shall be timely filed with the insurance company as
required under the terms of the insurance policy involved. Manager is authorized
to settle any and all claims against insurance companies arising out of any
policies, including the execution of proofs of loss, the adjustment of losses,
signing of receipts and the collection of money.

 
              2.4         Collection of Monies. Manager shall collect any and
all monies due and owing the Business from its operations.

 
              2.5         Manager Disbursements. Manager shall, from the funds
received by the Business, cause to be disbursed regularly and punctually (i)
Manager’s compensation hereunder; (ii) the amounts reimbursable to Manager under
Section 2.1; (iii) the amount of any and all taxes and other impositions levied
by appropriate authorities; and (iv) amounts otherwise due and payable as
operating expenses of the Business authorized to be incurred under the terms of
this Agreement.

 
              2.6         Records; Reporting.

 
                            (a)          Records. All statements, receipts,
invoices, checks, contracts, worksheets, financial statements, books and
records, and all other instruments and documents relating to or arising from the
operation or management of the Business shall be maintained by Company, and the
Company and Manager shall have the right to inspect and to copy all such
matters, at such party’s expense, at all reasonable times, and from time to
time, during the term of this Agreement and for a reasonable time thereafter not
to exceed three (3) years. Upon the termination of this Agreement, all of such
books, records and other information shall belong to the Company; provided,
however, that the Manager or its representatives shall have the right to inspect
such books, records and other information and to make copies thereof during the
three (3) year period referred to in the preceding sentence at the Company’s
place of business upon reasonable advance notice to the Company.

 
                            (b)         Monthly Reports. On or before the 5th
day following the close of each calendar month during the term of this
Agreement, Manager shall render to the Company financial statements, prepared in
accordance with generally accepted accounting principles, for the Business for
the preceding calendar month.

 
                            (c)          Annual Report. Within 20 days after the
end of each calendar year of operations of the Company, Manager shall deliver to
the Company financial statements, prepared in accordance with generally accepted
accounting principles, for the Business for the preceding calendar year.

 
                            (d)         Compliance with Legal Requirements.
Manager shall take such action as may be necessary to comply with any and all
orders or requirements affecting the Company and the Business by any foreign,
federal, state, county or municipal authority having jurisdiction thereover.

 
Article III — Relationship of Manager to the Company

 
              3.1         Manager’s Compensation. Manager shall receive
compensation hereunder, as follows:

 
                            (a)          Cash Management Fee. Manager shall be
paid as and for a management fee the sum of $25,000 during the initial term, and
the sum of $25,000 during any renewal term hereof, which management fee shall be
payable in arrears; provided, however, that, Manager’s management fee hereunder
shall be paid only from funds of the Company that constitute “net profit” of the
Business. For purposes hereof, the term “net profit” shall be determined in
accordance with generally accepted accounting principles. To the extent that
“net profits” are inadequate to fund Manager’s management fee, such management
fee shall be deferred and accrued, to be paid at such time as “net profits”
provide sufficient amounts to pay Manager’s management fee.

 
                            (b)         Stock Management Fees. As further
consideration for Manager’s executing this Agreement, UBCI shall issue to
Manager, upon the mutual execution of this Agreement, 250,000 shares of UBCI’s
$.001 par value common stock, which shares shall be valued at the closing price
of the UBCI’s common stock, as reported by the primary trading market of the
UBCI’s common stock, on the date of such mutual execution.

 
                            In addition, on the first day of each renewal term
hereof, UBCI shall issue to Manager a number of shares of the UBCI’s common
stock that shall be determined by the following formula:
 
 
 
On the first day of each renewal term hereof, UBCI shall determine (1) the gross
revenues of the Business for the immediately preceding 30-day period (the
“Business Revenues”) and (2) the average closing price of the UBCI’s common
stock, as reported by the primary trading market for the UBCI’s common stock,
for the thirty trading days immediately preceding the first day of the
applicable renewal term (the “Applicable Stock Price”). Then, the Business
Revenues shall be multiplied by one and one-half percent (1.5%), which product
is referred to as the “Manager Amount”. Next, the Manager Amount shall be
divided by the Applicable Stock Price, the result of which shall be the number
of shares due Manager. By way of example only, and assuming Business Revenues of
$2,000,000 and an Applicable Stock Price of $.10 per share, the number of shares
due to Manager would be 300,000 shares [$2,000,000 multiplied by 1.5% equals
$30,000; $30,000 divided by $.10 equals 300,000 shares].

 
              3.2         Separation of Funds. Manager shall establish, in the
name of the Company, a bank account in a federally insured bank. Manager shall
deposit all receipts from the Business in such bank account. Funds may be
withdrawn from such bank account on the signature of Manager or a representative
of the Company.

 
              3.3         Term. The initial term of this Agreement shall
commence on the date of mutual execution of this Agreement and shall continue
for a period of 30 days. This Agreement shall renew for additional thirty-day
periods, provided neither party hereto submits a written notice of termination
within 30 days prior to the termination of the initial term or any renewal
hereof.

 
              3.4         No Assignment by Manager. Without the prior written
consent of the Company and UBCI, Manager shall not have the right to assign,
transfer or convey any of its rights, title or interest hereunder.

 
              3.5         Notices. All notices, demands, consents, approvals and
requests given by either party to the other hereunder shall be in writing and
shall be sent by registered or certified mail, postage prepaid, to the parties
at the following addresses:
 
 
 
                            If to the Company:             Attention: John L.
Castiglione, 1666 Garnet Avenue, Suite 312, San Diego, California 92109.
 
 
 
                            If to UBCI:                        Attention: John
L. Castiglione, 1666 Garnet Avenue, Suite 312, San Diego, California 92109.
 
 
 
                            If to Manager:                    Attention: James
Balestraci, 25 Braintree Hills Office Park, Suite 200, Braintree, Massachusetts
02184.

 
              Any party may at any time change its address by sending written
notice to the other party of the change in the manner hereinabove prescribed.
Notices shall be deemed to be given on the third business day after mailing.

 
Article IV — Covenants

 
              4.1         The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and is
qualified to do business therein. The Company has authority to enter into and
perform this Agreement, and has the requisite power and authority to own its
property and to carry on its business.

 
              4.2         UBCI is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and is qualified to
do business therein. UBCI has authority to enter into and perform this
Agreement, and has the requisite power and authority to own its property and to
carry on its business.

 
              4.3         Manager is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of
Massachusetts and is qualified to do business therein. Manager has all requisite
power and authority, governmental permits, consents, authorizations,
registrations, licenses and memberships necessary to own its property and to
carry on its business. Manager understands and acknowledges that the stock of
UBCI to be issued hereunder will not be registered and will, thus, constitute
“restricted securities”, and that Manager is taking such stock for its own
account and not with a view towards distribution.

 
Article V — Miscellaneous

 
              5.1         If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 
              5.2         The failure of the Company, UBCI or Manager to seek
redress for any violation of, or to insist upon the strict performance of, any
term or condition of this Agreement shall not prevent a subsequent act by the
Company, UBCI or Manager, which would have originally constituted a violation of
this Agreement by the Company, UBCI or Manager, from having all the force and
effect of an original violation. The Company, UBCI or Manager may restrain any
breach or threatened breach by the Company, UBCI or Manager of any term or
condition herein contained, but the mention herein of any particular remedy
shall not preclude the Company, UBCI or Manager from any other remedy one might
have against the other, either at law or in equity. The failure by the Company,
UBCI or Manager to insist upon the strict performance of any one of the terms or
conditions of this Agreement or to exercise any right, remedy or election herein
contained or permitted by law shall not constitute or be construed as a waiver
or relinquishment for the future of such term, condition, right, remedy or
election, but the same shall continue and remain in full force and effect. All
rights and remedies that the Company, UBCI or Manager may have at law, in equity
or otherwise upon breach of any term or condition of this Agreement, shall be
distinct, separate and cumulative rights and remedies and no one of them,
whether exercised by the Company, UBCI or Manager or not, shall be deemed to be
in exclusion of any other right or remedy of the Company, UBCI or Manager.

 
              5.3         This Agreement contains the entire agreement between
the parties hereto with respect to the matters herein contained and any
agreement hereafter made shall be ineffective to effect any change or
modification, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the change or modification is
sought.

 
              5.4         In the event that the Company, UBCI or Manager shall
fail to perform any duty or fulfill any obligation hereunder, to the material
detriment of the other, the Company, UBCI or Manager, in addition to any rights
or remedies available to them under law, shall have the right (but shall not be
obligated) to perform any such duty or fulfill any such obligation.

 
              5.5         This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 
              5.6         Neither this Agreement nor any part hereof nor any
benefit or obligation, relationship or other matter alluded to herein shall
inure to the benefit of any third party, to any trustee in bankruptcy, to any
assignee for the benefit of creditors, to any receiver by reason of insolvency,
to any other fiduciary or officer representing a bankrupt or insolvent estate of
either party, or to the creditors or claimants of such an estate. Without
limiting the generality of the foregoing sentence, it is specifically understood
and agreed that insolvency or bankruptcy of either the Company or Manager shall
at the option of the other, void all rights of such insolvent or bankrupt party
hereunder (or so many of such rights as the other party shall elect to void).

 
              5.7         Unless the context clearly requires otherwise, the
singular number herein shall include the plural, the plural number shall include
the singular, and any gender shall include all genders.

 
              IN WITNESS WHEREOF, the parties hereto have caused this instrument
to be duly executed as of the date first above written.
 
 
 
              BRITESPOT,
INC.                                                       UBROADCAST, INC.


 
 
 
              By: /s/ JOHN L. CASTIGLIONE                                 By:
/s/ JOHN L. CASTIGLIONE
 
                            John L.
Castiglione                                                       John L.
Castiglione
 
                            President                                                                       President

 
              EASTERN POINT COMMUNICATIONS, LLC



 
              By: /s/ JAME BALESTRACI
 
                            James Balestraci
 
                            Manager
 